DETAILED ACTION

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/413,199
Filing Date: January 22, 2016
Appellant(s): Potucek et al.



__________________
Mark Nikolsky, Reg. No. 48,319
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 2/28/2022 appealing from the Office action mailed (Pre-Brief Appeal Conference 10/01/2021 and Non-final rejection 01/29/2021).



The present application is being examined under the AIA  first to file provisions. 
The following ground(s) of rejection are applicable to the appealed claims:

(1) Evidence Relied Upon
Wacknov et al. (US PG Pub. No. 20100039043) – hereinafter Wacknov).
Easytouch and lntellitouch Pool and Spa Control System Load Center Installation Guide - hereinafter Easytouch Guide.
https://www.youtube.com/watch?v=sYybWYSSDRg – hereinafter Inyo Pools video).  See Note below.1
MPEP §2144.03 Reliance on Common Knowledge in the Art or “Well Known” Prior Art and Official Notice).
Wareham (US PG Pub. No. 20070222295 – hereinafter Wareham).
Pentair lntellichem Water Chemistry Controller Installation and User's Guide - hereinafter “lntellichem Guide.”

(2) Grounds of Rejection 
	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 13, 15 – 20, 22, 23, and 59 - 67 are rejected under 35 U.S.C. 103 as being unpatentable over Wacknov et al. (US PG Pub. No. 20100039043), herein “Wacknov,” in view of Easytouch and lntellitouch Pool and Spa Control System Load Center Installation Guide (Copyright date 04/20/2011), herein "Easytouch Guide” in further view of YouTube video clip entitled "How To: Wire A Pool Pump” uploaded on September 26, 2013 by Inyo Pools. Retrieved from Internet: https://www.youtube.com/watch?v=sYybWYSSDRg  herein “Inyo Pools video” available on September 26, 2013 (confirmed by comments dating back 4, 5, and 7 years ago) titled: “How to: Wire A Pool Pump,” and MPEP §2144.03 Reliance on Common Knowledge in the Art or “Well Known” Prior Art and Official Notice. 

Regarding claim 1,
Wacknov teaches a control system2 comprising: 
a wiring hub (control block 102, Fig. 1) configured to be mounted proximal to a pool or a spa equipment pad, (Par. 0088: “FIG. 10b in yet another embodiment 1000b if the lighting system 100. In this embodiment a landscape lighting plan 1040 includes lighting for trees, a pool, and a driveway. Given these uses, it is often desirable to group the lighting devices in a manner that allows for control by location, feature type, or other criteria.” Examiner’s note - Figure 10b shows the power interface and control proximate to the pool.) the wiring hub in communication with: [(i) a control module], (controller 122) (ii) a first controlled device for the pool or the spa; (Par. 0039: “…a lighting system 100 in accordance with the present invention. A power, interface, and control block 102 is electrically connected to lighting subsystems 104, 106, 108.” See Fig. 1.) 
a first power connection (power source 126) of the wiring hub (power block 102) configured to receive a first end of a power conductor (A first power circuit 134, figure 2) thereby providing power (power circuit 134 and power circuit 136) to the first controlled device; (lighting subsystems 104, 106, and 108); (Par. 0040: “FIG. 2 shows an embodiment 200 of the lighting system 100. Here, the power, interface, and the control block 102 includes a power converter 124, a controller 122, and a plurality of circuits for making interconnections. A first power circuit 134 supplies power from a power source 126 to the power converter. A second power circuit 144 supplies power from the power converter to the controller. A third power circuit 136 interconnects respective first, second, and third network power supplies 110, 112, 114 with the power converter.”  Examiner’s Note – The first power conductor (134) powers the power converter (124) which powers network supply devices or lighting subsystems 104, 106, and 108. (See figures 1, 2, and 2A) The second power conductor (power circuit 136) connects the wiring hub to the controlled device (pool lighting subsystems 104, 106, and 108).
a second power connection of the wiring hub, (third power circuit 136) configured to connect the wiring hub to the first controlled device; (Par. 0039:  “FIG. 1 shows a lighting system 100 in accordance with the present invention. A power, interface, and control block 102 is electrically connected to lighting subsystems 104, 106, 108.” Par. 0040: “A third power circuit 136 interconnects respective first, second, and third network power supplies 110, 112, 114 with the power converter.” See also “Easytouch Guide” and the  Easytouch System Wiring Diagram on page 32.) 
thereby providing power to the first controlled device; (Figure 2, and Par. 0040 and 0043.) 
Wacknov teaches that the wiring hub (control block 102) includes a power converter 124, and a plurality of circuits for making interconnections, and it includes the controller 122.  Wacknov does not teach that the wiring hub/control block is in communication with the control module which means that the wiring hub/control block is separate from the control module (controller 122). Wacknov also does not teach that the control module sends control signals to the wire hub because it is part of the wire hub. However, the Easytouch Guide does teach that the control module (IntelliTouch Interfaces) is configured and adapted to send control signals to the wiring hub to control the first controlled device.  (Page 48: “Indoor Control Panel: This EasyTouch or IntelliTouch remote controller with LCD (liquid crystal display) is wired to the Personality board (IntelliTouch) or Motherboard (Easy Touch) in the Power/Load Center. The control panel can be wall mounted inside a house to control IntelliTouch or EasyTouch systems.”  Note - See Easytouch Guide page 46 which depicts the Easy Touch Control Panel connected to the load center control panel which communicates with the jet pump, filter pump, and heater and therefore controls the controlled devices.  The Easytouch Guide also teaches the wiring hub in communication with: (i) a control module, (See page 45 and 46 which depicts the wiring hub (Easytouch Load Center Control Panel) that connects to various kinds of control panels. See also page 35 showing the different kinds of interfaces that control the devices via the Load Center.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub and a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a control module in communication with a control interface (control module) and where the control interface sends control signals to the control panel as in Easytouch Guide in order to control the pool systems and power output (Wacknov Par. 0064) and to distribute high voltage power and control the pool devices via a wireless interface. (Easytouch Guide Page 39 and 35) 
Wacknov and Easytouch guide does not teach reusing a power conductor for the wiring hub.  However, Inyo Pools video does teach first power connection of the wiring hub configured to receive a first end of a power conductor removed from the first controlled device, (pool pump) the power conductor including a second end connected to a power source; and (Examiner’s Note – Inyo Pools video teaches reusing a power conductor cable to a new pool pump and teaches that the power conductor needs to be a certain gauge of wire to properly source the new controlled device (pool pump) that may require a new level of power wattage.  Even though the Inyo Pools video does not show installation of a new wiring hub as in the instant application, Wacknov does teach a power hub (control block 102) and The Easytouch Guide teaches the installation of a wiring hub (Load Center). It is common knowledge as taught and known in the art under MPEP §2144.03 to reuse a conducting wire rather than expensive rewiring or major demolition to install a new wire where an old wire can be reused for the wiring hub as long as the correct gauge of wire is proper for the new wiring hub. The Inyo Pools video teaches that the different wiring gauges and voltage requirements for a new pool device must meet certain voltage requirements given the electrical supply from the main circuit breaker panel. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub and a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a control module in communication with a control interface (control module) and where the control interface sends control signals to the control panel as in Easytouch Guide with reusing a power conductor for a new pool device such as a pump or wiring hub as long as the voltage and wire gauge is correct for the new pool pump or wiring hub as in Inyo Pools video in order to save time and money by reusing the wire and avoid expensive demolition of reinstallation of a new power source conductor and under MPEP §2144.03 Official Notice as it would be common knowledge and common sense to reuse a power conductor removed from the first controlled device. (See MPEP 2144(I) and MPEP 2144.03.  See also Response to Appellant’s argument section below.) 

Regarding claim 2,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 2 depends.  Easytouch Guide also teaches that the wiring hub communicates with the control module via a wired or wireless connection; (Page 47, paragraph 4: “Indoor Control Panel: This 9 or 13 button remote controller with LCD (liquid crystal display) is wired to the control circuit board in the EasyTouch load center. The control panel can be wall mounted inside a house to control the EasyTouch system.”) and wherein the control module includes a user interface.  (Page 35: “IntelliTouch Interfaces Choose one or more of the following interface options to control pool and spa operations.”) 

Regarding claim 3,

    PNG
    media_image2.png
    891
    1029
    media_image2.png
    Greyscale
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 3 depends.  Easytouch Guide also teaches that the control module provides a wireless access point that allows remote devices to wirelessly communicate with the control module to monitor and control the first controlled device.  (Page 35, Paragraph 5: “MobileTouch® Kit (P/N 520906) – 3.75’’ monochrome backlit LCD wireless control panel with Transceiver antenna. Allows any IntelliTouch wired system to also have a wireless remote with all the capabilities of the Indoor Control Panel. With an average range of 300 feet, pool owners have system control anywhere around the home or yard. Powered by a rechargeable lithium-ion battery. Includes a cradle for recharging. The MobileTouch control panel without the Transceiver antenna (P/N 520907) is also available.” Examiner’s Note – Equipment location figure on page 45 shown below, and on page 28, as explained in page 35 teaches an EasyTouch wireless control panel with a transceiver where a user has access to the system in the vicinity of the control panel.)
Regarding claim 4,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 4 depends.  Easytouch Guide also teaches that the control module provides an Internet connection that allows remote devices to communicate with the control module to monitor and control the first controlled device. (Page 35, Paragraph 2: “iTC35 Kit (P/N 520502) – Includes in-wall color touch screen with Ethernet (RJ45) connection and Protocol Interface Adapter and wireless router. The in-wall Touch screen is custom configured for IntelliTouch and EasyTouch systems. Requires an Ethernet cable to router.”  Examiner’s Note – One having ordinary skill in the art would understand that a wireless router is a device that performs the functions of a router and also includes the functions of a wireless access point to the internet or private network.”) 


Regarding claim 5,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 5 depends.  Easytouch Guide also teaches that the power source is a breaker panel.  (Page 2, lines 1 – 4: “Before installing the Load Center or Power Center read the following guidelines carefully: The Load Center and Power Center must be installed at the equipment pad. AC power for the Load Center or Power Center must be provided from the main circuit breaker panel located at the house.” 


Regarding claim 6,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 6 depends.  Wacknov and Easytouch Guide also teach that the wiring hub communicates with the first controlled device via a wired or wireless connection. (Wacknov Par. 0041: “the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals…”  Easytouch Guide pages 35 and figure on page 45) 


Regarding claim 7,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 7 depends.  Wacknov and Easytouch Guide also teach that a second controlled device for the pool or the spa, the second controlled device in communication with the wiring hub; wherein the control module is configured and adapted to send control signals to the wiring hub to control the second controlled device.  (Wacknov Par. 0091: “three distributed lighting systems 1102, 1103, 1104 have respective controllers 122a‐c. See also figures 1, 2, 10b, and 11 that show multiple controlled devices for the pool and yard. Easytouch Guide also teaches two controlled devices on page 25 (filter pump and automatic chlorinator), page 4 (numerous connections to controlled devices), page 9 (describing numerous controlled devices to be connected to the load center).) 

Regarding claim 8,
Wacknov teaches a control system3 comprising: 
a wiring hub (control block 102, Fig. 1) configured to be mounted proximal to a pool or a spa equipment pad, (Par. 0088: “FIG. 10b in yet another embodiment 1000b if the lighting system 100. In this embodiment a landscape lighting plan 1040 includes lighting for trees, a pool, and a driveway. Given these uses, it is often desirable to group the lighting devices in a manner that allows for control by location, feature type, or other criteria.” Examiner’s note - Figure 10b shows the power interface and control proximate to the pool.) the wiring hub in communication with: [(i) a control module], (controller 122) (ii) a first controlled device for the pool or the spa; (Par. 0039: “…a lighting system 100 in accordance with the present invention. A power, interface, and control block 102 is electrically connected to lighting subsystems 104, 106, 108.” See Fig. 1.)  
a first power connection (power source 126) of the wiring hub (power block 102) configured to receive a first end of a power conductor (A first power circuit 134, figure 2) thereby providing power (power circuit 134 and power circuit 136) to the first controlled device; (lighting subsystems 104, 106, and 108); (Par. 0040: “FIG. 2 shows an embodiment 200 of the lighting system 100. Here, the power, interface, and the control block 102 includes a power converter 124, a controller 122, and a plurality of circuits for making interconnections. A first power circuit 134 supplies power from a power source 126 to the power converter. A second power circuit 144 supplies power from the power converter to the controller. A third power circuit 136 interconnects respective first, second, and third network power supplies 110, 112, 114 with the power converter.”  Examiner’s Note – The first power conductor (134) powers the power converter (124) which powers network supply devices or lighting subsystems 104, 106, and 108. (See figures 1, 2, and 2A) The second power conductor (power circuit 136) connects the wiring hub to the controlled device (pool lighting subsystems 104, 106, and 108).
a second power connection, (third power circuit 136) the second power conductor connecting the wiring hub (Par. 0039:  “FIG. 1 shows a lighting system 100 in accordance with the present invention. A power, interface, and control block 102 is electrically connected to lighting subsystems 104, 106, 108.” Par. 0040: “A third power circuit 136 interconnects respective first, second, and third network power supplies 110, 112, 114 with the power converter.” See also “Easytouch Guide” and the  Easytouch System Wiring Diagram on page 32.)
Wacknov teaches that the wiring hub (control block 102) includes a power converter 124, and a plurality of circuits for making interconnections, and it includes the controller 122.  Wacknov does not teach that the wiring hub/control block has a power conductor that is connected to a relay module or a conductor connecting the relay to the controlled device. 
However, Easytouch Guide does teach a second power conductor, the second power conductor connecting the wiring hub to a relay module; a third power conductor, the third power conductor connecting the relay module to the first controlled device; (Easytouch Guide page 25 shows conductors from the wiring hub transformer to the relay and from the relay to the filter pump) 
Easytouch Guide does teach that the control module (IntelliTouch Interfaces) is configured and adapted to send control signals to the wiring hub to control the first controlled device.  (Page 48: “Indoor Control Panel: This EasyTouch or IntelliTouch remote controller with LCD (liquid crystal display) is wired to the Personality board (IntelliTouch) or Motherboard (Easy Touch) in the Power/Load Center. The control panel can be wall mounted inside a house to control IntelliTouch or EasyTouch systems.”  Note - See Easytouch Guide page 46 which depicts the Easy Touch Control Panel connected to the load center control panel which communicates with the jet pump, filter pump, and heater and therefore controls the controlled devices.  See also page 35 showing the different kinds of interfaces that control the devices via the Load Center.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub and a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a control module in communication with a control interface (control module) and where the control interface sends control signals to the control panel as in Easytouch Guide in order to control the pool systems and power output (Wacknov Par. 0064) and to distribute high voltage power and control the pool devices via a wireless interface. (Easytouch Guide Page 39 and 35) 
Wacknov and Easytouch guide does not teach reusing a power conductor for the wiring hub.  However, Inyo Pools video does teach first power connection of the wiring hub configured to receive a first end of a power conductor removed from the first controlled device, (pool pump)
the power conductor including a second end connected to a power source; and (Examiner’s Note – Inyo Pools video teaches reusing a power conductor cable to a new pool pump and teaches that the power conductor needs to be a certain gauge of wire to properly source the new controlled device (pool pump) that may require a new level of power wattage.  Even though the Inyo Pools video does not show installation of a new wiring hub as in the instant application, Wacknov does teach a power hub (control block 102) and The Easytouch Guide teaches the installation of a wiring hub (Load Center). It is common knowledge as taught in the art to reuse a conducting wire rather than expensive rewiring or major demolition to install a new wire where an old wire can be reused for the wiring hub as long as the correct gauge of wire is proper for the new wiring hub. The Inyo Pools video teaches that the different wiring gauges and voltage requirements for a new pool device must meet certain voltage requirements given the electrical supply from the main circuit breaker panel.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub and a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a control module in communication with a control interface (control module) and where the control interface sends control signals to the control panel as in Easytouch Guide with reusing a power conductor for a new pool device such as a pump or wiring hub as long as the voltage and wire gauge is correct for the new pool pump or wiring hub as in Inyo Pools video in order to save time and money by reusing the wire and avoid expensive demolition of reinstallation of a new power source conductor.  (See MPEP 2144(I))


Regarding claims 9 - 13, they depend from claim 8 and are directed to a system or apparatuses to implement the system set forth in claims 2 – 7 respectively. (Note – claim 12 contain elements of both claim 5 and 6).  Wacknov, Easytouch Guide, and Inyo Pools video teach the claimed method of steps in claims 2 - 7.  Therefore, Wacknov, Easytouch Guide, and Inyo Pools video teach the system or apparatuses to implement the claimed method of steps in claims 9 – 13. 





Regarding claim 15,
Wacknov teaches a control system4 comprising: 
a wiring hub (control block 102, Fig. 1) configured to be mounted proximal to a pool or a spa equipment pad, (Par. 0088: “FIG. 10b in yet another embodiment 1000b if the lighting system 100. In this embodiment a landscape lighting plan 1040 includes lighting for trees, a pool, and a driveway. Given these uses, it is often desirable to group the lighting devices in a manner that allows for control by location, feature type, or other criteria.” Examiner’s note - Figure 10b shows the power interface and control proximate to the pool.) the wiring hub in communication with: [(i) a control module], (controller 122) (ii) a first controlled device for the pool or the spa; (Par. 0039: “…a lighting system 100 in accordance with the present invention. A power, interface, and control block 102 is electrically connected to lighting subsystems 104, 106, 108.” See Fig. 1.)  thereby providing power (power circuit 134 and power circuit 136) to the first controlled device; (lighting subsystems 104, 106, and 108); (Par. 0040: “FIG. 2 shows an embodiment 200 of the lighting system 100. Here, the power, interface, and the control block 102 includes a power converter 124, a controller 122, and a plurality of circuits for making interconnections. A first power circuit 134 supplies power from a power source 126 to the power converter. A second power circuit 144 supplies power from the power converter to the controller. A third power circuit 136 interconnects respective first, second, and third network power supplies 110, 112, 114 with the power converter.”  Examiner’s Note – The first power conductor (134) powers the power converter (124) which powers network supply devices or lighting subsystems 104, 106, and 108. (See figures 1, 2, and 2A) The second power conductor (power circuit 136) connects the wiring hub to the controlled device (pool lighting subsystems 104, 106, and 108).
Wacknov does not teach a relay module that is connected to first and second power conductors. However, Easytouch Guide does teach a first power connection of a relay module; a second power connection of the relay module configured to connect, the relay module to the first controlled device; (Easytouch Guide page 25 shows two conductors from the wiring hub transformer (or 120VAC source voltage) to the relay and from the relay to the filter pump (controlled device). The first conductor and second conductors (either from the transformer or from the 120 VAC source voltage) powers the 2-SPD filter pump or the auxiliary pump via the filter pump relay. Page 12 of Easytouch Guide also teaches a total of 5 relays included in the Load Center.) 
Easytouch Guide also teaches that the control module (IntelliTouch Interfaces) is configured and adapted to send control signals to the relay module via the wiring hub to control the first controlled device.  (Page 48: Indoor Control Panel: This EasyTouch or IntelliTouch remote controller with LCD (liquid crystal display) is wired to the Personality board (IntelliTouch) or Motherboard (Easy Touch) in the Power/Load Center. The control panel can be wall mounted inside a house to control IntelliTouch or EasyTouch systems.”  Note - See Easytouch Guide page 46 which depicts the Easy Touch Control Panel connected to the load center control panel which communicates with the jet pump, filter pump, and heater and therefore controls the controlled devices.  The Easytouch Guide also teaches the wiring hub in communication with: (i) a control module, (See page 45 and 46 which depicts the wiring hub (Easytouch Load Center Control Panel) that connects to various kinds of control panels. See also page 35 showing the different kinds of interfaces that control the devices via the Load Center.)  
Wacknov and Easytouch Guide do not teach reusing a power conductor for the wiring hub.  However, Inyo Pools video does teach to receive a first end of a power conductor removed from the first controlled device, the power conductor including a second end connected to a power source; and the  second power connection configured to connect the wiring hub to the first controlled device, thereby providing power to the first controlled device; Examiner’s Note – Inyo Pools video teaches reusing a power conductor cable to a new pool pump and teaches that the power conductor needs to be a certain gauge of wire to properly source the new controlled device (pool pump) that may require a new level of power wattage.  Even though the Inyo Pools video does not show installation of a new wiring hub as in the instant application, Wacknov does teach a power hub (control block 102) and The Easytouch Guide teaches the installation of a wiring hub (Load Center). It is common knowledge as taught in the art to reuse a conducting wire rather than expensive rewiring or major demolition to install a new wire where an old wire can be reused for the wiring hub as long as the correct gauge of wire is proper for the new wiring hub. The Inyo Pools video teaches that the different wiring gauges and voltage requirements for a new pool device must meet certain voltage requirements given the electrical supply from the main circuit breaker panel.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub and a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a control module in communication with a control interface (control module) and where the control interface sends control signals to the control panel as in Easytouch Guide with reusing a power conductor for a new pool device such as a pump or wiring hub as long as the voltage and wire gauge is correct for the new pool pump or wiring hub as in Inyo Pools video in order to save time and money by reusing the wire and avoid expensive demolition of reinstallation of a new power source conductor.  (See MPEP 2144(I))


Regarding claims 16 - 20, they depend from claim 15 and are directed to a system or apparatuses to implement the system set forth in claims 2 – 7 respectively. (Note – claim 19 contain elements of both claim 5 and 6).  Wacknov, Easytouch Guide, and Inyo Pools video teach the claimed method of steps in claims 2 - 7.  Therefore, Wacknov, Easytouch Guide, and Inyo Pools video teach the system or apparatuses to implement the claimed method of steps in claims 16 - 20. 

Regarding claim 22,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 15 which claim 22 depends. Easytouch Guide also teaches a third power conductor, the third power conductor connecting the wiring hub to the power source. (See page 9 which depicts the wiring hub (Easytouch Load Center Control Panel) that has conductors from the main panel (240AC 150 Amp Max) to the Easytouch Load Center Control Panel).

Regarding claim 23,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 15 which claim 22 depends. Easytouch Guide also teaches a third power connection, the third power conductor connecting the relay module to the wiring hub thereby providing power to the wiring hub.  (See page 25 which depicts a portion of the Easytouch Load Center Control Panel (transformer) that has conductors from the transformer to the pump relay. See also Wacknov that teaches several conductors/connections (134c, 134b, and 134a) that provide power to the hub (102).) 

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wacknov et al. in view of Easytouch Guide in further view of Inyo Pools video in further view of Wareham (US PG Pub. No. 20070222295) 

Regarding claim 14,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 8 which claim 14 depends.  They do not teach independently controlled relays.  However, Wareham does teach that the relay module is configured and adapted to operate independently of the control module. (smart load control switch or load control switch); (Par. 0034: "The smart load control switches may be located using three different methods depending on the installation application of the load management system, these are as follows: 1) load control switches mounted internally in UL67 panel board, 2) load control switches mounted externally to UL67 panel board, 3) load control switches mounted in main load control panel. For a retrofit situation where the existing wiring for circuits to be controlled cannot be easily rerouted, the load control switches can be mounted inside the existing distribution panel, or if space allows mounted externally on the distribution panel. For new building installation (where wiring is being installed as to accommodate the load management system during construction) or where existing circuit wiring can easily be relocated (sufficient slack in wiring to easily locate to external panel) the load control switches may be incorporated in the same panel enclosure as the load control CPU. The switch mounting locations are further illustrated by F IG. 2 through F IG. 5." See figures 2 - 5. Par. 0030: "The system can be used to maximize the alternate power source efficiency during normal source failure, however the system can also include the aspect of allowing the utilities the ability to manage household loads (A/C, water heater, pool pump, electric heaters, etc.)." Par. 0035: "The load control switches are very small power switches that may be installed inside of an existing UL67 Panel board (e.g. a typical residential panel listed by the Underwriters Laboratory). The primary application is for residential load centers and the switches can be installed inside any standard residential load center containing fuses or circuit breakers." Par. 0043: "The load switching is accomplished by the use of miniature power switches that can be retrofitted to an existing electrical distribution panel describe previously. An existing electrical distribution panel can consist of either individual circuit breakers or fuses for each circuit. The existing load wire is removed from the circuit breaker or fuse, and is inserted into a clinch type push-in receptacle on the power switch. A flexible pigtail wire with spade terminal, which protrudes from the power switch, is then inserted into the existing circuit breaker or fuse, thus allowing remote on/off control of that circuit.” Wareham claim 2: “…plurality of
separately controllable load control switches.”)  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub and a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a control module in communication with a control interface (control module) and where the control interface sends control signals to the control panel as in Easytouch Guide with reusing a power conductor for a new pool device such as a pump or wiring hub as long as the voltage and wire gauge is correct for the new pool pump or wiring hub as in Inyo Pools video with a relay module (smart load control switch) that can be retrofitted to a load management control panel that manages a pool pump or another controlled device where the relay module is independently controlled as in Wareham in order to allow "the user to arrange a preset importance based on their own individual preference; have the load management systems monitor the control circuits and based on duty cycle, load demand, time of day operation, an adaptive program to automatically prioritize loads based on a user applied weighing factor and cumulative adapting information which could account for time of day and seasonal importance." (Par. 0030)

Regarding claim 21, it depends from claim 15 and are directed to a system or apparatuses to implement the system set forth in claim 14. Wacknov, Easytouch Guide, Inyo Pools video, and Wareham teach the claimed method of steps in claim 14.  Therefore, Wacknov, Easytouch Guide, Inyo Pools video, and Wareham teach the system or apparatuses to implement the claimed method of steps in claim 21.

Claims 29, 30, 56, 68, and 69 - 81 are rejected under 35 U.S.C. 103 as being unpatentable over Wacknov et al. in view of lntellitouch Pool and Spa Control System User's Guide and instructions (Copyright date year 2011 ), herein "lntellitouch Guide" in further view of Inyo Pools video. 

Regarding claim 29,
Wacknov teaches a control system5 comprising: 
a wiring hub (control block 102, Fig. 1) configured to be mounted proximal to a pool or a spa equipment pad, (Par. 0088: “FIG. 10b in yet another embodiment 1000b if the lighting system 100. In this embodiment a landscape lighting plan 1040 includes lighting for trees, a pool, and a driveway. Given these uses, it is often desirable to group the lighting devices in a manner that allows for control by location, feature type, or other criteria.” Examiner’s note - Figure 10b shows the power interface and control proximate to the pool.)   
a processor in communication with the wiring hub, said processor controlling operation of said wiring hub; (FIG. 8a shows another embodiment 800a of the controller 122. Here, an input output section 801a exchanges signals with external input/output devices 128, 130 and a compensation section 801e exchanges signals with load networks 116, 118, 120. A logic section 801b has signal level interconnections with both of an event management block 801c and the compensation section. The event management section and the compensation sections also have signal level interconnections with a lighting management section 801d. It is an advantage of such embodiments that one or more sections 801a‐e is implemented with a digital processing device in conjunction with appropriate software enabling addition, deletion or enhancement of functions.” Examiner’s Note – Wacknov teaches that the control hub (wiring hub) contains the controller that has the processor. 
network communication subsystem in communication with the processor, (Par. 0058: “FIG. 8b shows another embodiment 800b of the controller 122. In this embodiment, each of the sections of FIG. 800a is realized through a combination of elements and/or functions. Input/output section 801a includes a local user interface 806 that is interconnected with a keyboard 128b and a display 128a, an external communications interface 816…” Par. 0059: “…setup and monitoring of the controller 800 and associated devices. In one embodiment setup, programming and monitoring can be accomplished remotely using an interface, for example an Internet web browser.” 
and (ii) providing for control of the remote pool or spa device from the wiring hub over the network connection based on data received by the processor[.] (Par. 0066: “The controller may also be adapted to interface with other system including home automation systems, home computers, and internet or other networks using known networking techniques.” Par. 0088: “In this embodiment a landscape lighting plan 1040 includes lighting for trees, a pool, and a driveway.”) 
Wacknov also teaches a first power connection, (A first power circuit 134) of the wiring hub (power block 102) the first power conductor (power circuit 134 and power circuit 136) a second power connection (third power circuit 136) of the wiring hub configure to connect the wiring hub to the remote pool or spa device thereby providing power to the remote pool or spa device.; (Par. 0039:  “FIG. 1 shows a lighting system 100 in accordance with the present invention. A power, interface, and control block 102 is electrically connected to lighting subsystems 104, 106, 108.” Par. 0040: “A third power circuit 136 interconnects respective first, second, and third network power supplies 110, 112, 114 with the power converter.” See also “Easytouch Guide” and the  Easytouch System Wiring Diagram on page 32.)
Wacknov may implicitly teach but does not explicitly teach establishing communications between the processor in the wiring hub and the remote pool or spa device. However, Intellitouch Guide does teach that the network communication subsystem (i) establishing a network connection between the processor and a remote pool or spa device; (( Page 1, Par. 4: "The lntelliTouch system can utilize multiple wired and wireless controllers including the wired in wall touch screen, indoor control panel and the wireless Mobile Touch® wireless remote control panel. Your existing home PC can also be used to control the lntelliTouch system via the ScreenLogic interfaces. A maximum of four (4) ScreenLogic interfaces can be used, for example, four tablets or four in-wall Touch Screen's, or four PC's in any combination.” Page 2, Par. 1: “The main required components of an lntelliTouch system is a Load Center or Power Center, lntelliTouch Personality Kit, and Interface.”  Page 3 lists the lntellitouch interfaces. Pages 28 and 29 lists how to establish communications between the load center (wiring hub) and the wireless controller (control system). Page 28, line 1: "Setting up the Mobile Touch Wireless Controller - The following describes how to assign the MobileTouch wireless controller a communication address for the first time and to add a MobileTouch controller to a system with a controller already installed."  Page 72 lists a description on how to set up a heat pump. Page 74 lists how to set up a gas heater. Page 22 discusses a variable speed pump: “The lntelliFlo VS 3050 variable speed pump is well suited for pool, spa, cleaner, waterfall and other water applications. lntelliFlo VS 3050 operates at a maximum system flow of 160 gallons per minute (G PM). Using the lntelliFlo's control panel the pump can operate with one of the four selectable preset speeds or the adjusted speeds. lntelliFlo out performs all conventional pumps in its class. Advanced energy conservation features ensure that your filtration system is operating at peak efficiency.")
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub which contains a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a wiring hub (load center) that establishes communications with the controlled pool devices and teaches how to set up a control system to the wiring hub as in the lntellitouch Guide in order to “use the ScreenLogic program to control basic everyday pool and spa operations to advanced setup functions that only need to be performed once.” (lntellitouch Guide page viii) 
Wacknov and lntellitouch Guide do not teach reusing a conductor from the pool or spa device to the wiring hub.  However, Inyo Pools video does teach first power connection of the wiring hub configured to receive a first end of a power conductor removed from the remote pool or spa device, the power conductor including a second end connected to a power source (Examiner’s Note – Inyo Pools video teaches reusing a power conductor cable to a new pool pump and teaches that the power conductor needs to be a certain gauge of wire to properly source the new controlled device (pool pump) that may require a new level of power wattage.  Even though the Inyo Pools video does not show installation of a new wiring hub as in the instant application, Wacknov does teach a power hub (control block 102) and The Easytouch Guide teaches the installation of a wiring hub (Load Center). It is common knowledge as taught in the art to reuse a conducting wire rather than expensive rewiring or major demolition to install a new wire where an old wire can be reused for the wiring hub as long as the correct gauge of wire is proper for the new wiring hub. The Inyo Pools video teaches that the different wiring gauges and voltage requirements for a new pool device must meet certain voltage requirements given the electrical supply from the main circuit breaker panel.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub which contains a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a wiring hub (load center) that establishes communications with the controlled pool devices and teaches how to set up a control system to the wiring hub as in the lntellitouch Guide with reusing a power conductor for a new pool device such as a pump or wiring hub as long as the voltage and wire gauge is correct for the new pool pump or wiring hub as in Inyo Pools video in order to save time and money by reusing the wire and avoid expensive demolition of reinstallation of a new power source conductor.  (See MPEP 2144(I))

Regarding claim 30, it is directed to a method of steps to implement the system or apparatuses set forth in claim 29 with the additional limitation of receiving at the processor web data from the Internet, the web data being specific to the physical
location of the wiring hub which is taught in the lntellitouch Guide (Page 21, 22, and 98 of the lntellitouch Guide teaches how to connect the load center with a protocol adapter to the existing home router using a specific address).  Wacknov, lntellitouch Guide, and Inyo Pools Video teach the claimed system or apparatuses in claim 29.  Therefore, Wacknov, Inyo Pools video and lntellitouch Guide teach the method of steps in claim 30.
	
Regarding claim 56,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 29 which claim 56 depends.  lntellitouch Guide also teaches that the remote device is a pump, filter, heater, or salt chlorine generator.  (lntellitouch Guide Page 43 teaches setting up remote devices such as a pump and chlorinator.) 

Regarding new claim 68,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 29 which claim 68 depends.  Wacknov also teaches that the first controlled device is one of a pump, a heater, a light, a sanitization device, or a cleaner; (Par. 0042: “With continued reference to FIG. 2, first, second, and third lighting subsystems 104, 106, 108 include respective network power supplies 110, 112, 114 for supplying electric power to respective first, second, and third electrical load networks 116, 118, 120.”) 

Regarding new claim 69,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 29 which claim 69 depends.  lntellitouch Guide also teaches a data cable connecting the wiring hub to the first controlled device. (Page 112 teaches data wires to the powered devices.) 

Regarding new claim 70,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 29 which claim 70 depends.  Wacknov also teaches wherein the data cable is an RS-485 communication cable. (Par. 0041: “…the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals and optical signals in the visible or invisible light wavebands, and hybrid interconnections utilizing both hardwired and wireless interconnections. Examples of hardwired interconnections include RS485, RS232, Ethernet, USB, ModBus, CanBus, ProfiBus, Modem, Serial, and Parallel.” See also Easytouch Guide used in rejections for claims 61, 64, and 67 which also teaches this element on page 21: “The IntelliChlor (SCG) communicates from the EasyTouch and IntelliTouch circuit board to the IntelliChlor (SCG) circuit board via an RS-485 communications…”)

Regarding new claim 71,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 30 which claim 71 depends.  Easytouch Guide also teaches a data cable connecting the wiring hub to the first controlled device. (Pages 18 and 23 teach data wires to the powered devices.) 

Regarding new claim 72,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 71 which claim 72 depends.  Wacknov also teaches that the first controlled device is one of a pump, a heater, a light, a sanitization device, or a cleaner; (Par. 0042: “With continued reference to FIG. 2, first, second, and third lighting subsystems 104, 106, 108 include respective network power supplies 110, 112, 114 for supplying electric power to respective first, second, and third electrical load networks 116, 118, 120.”) 

Regarding new claim 73,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 71 which claim 73 depends.  Wacknov also teaches wherein the data cable is an RS-485 communication cable. (Par. 0041: “…the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals and optical signals in the visible or invisible light wavebands, and hybrid interconnections utilizing both hardwired and wireless interconnections. Examples of hardwired interconnections include RS485, RS232, Ethernet, USB, ModBus, CanBus, ProfiBus, Modem, Serial, and Parallel.” See also Easytouch Guide used in rejections for claims 61, 64, and 67 which also teaches this element on page 21: “The IntelliChlor (SCG) communicates from the EasyTouch and IntelliTouch circuit board to the IntelliChlor (SCG) circuit board via an RS-485 communications…”)

Regarding claim 74,
Wacknov, lntellitouch Guide, and Inyo Pools video teach the limitations of claim 29 which parallel those in claim 74 with the additional limitation of two data connections.  lntellitouch Guide also teaches that the wiring hub having a first data connection with a control module and a second data connection with a variable speed pump; (Page 22 (variable speed pump); Page 56, 66, 86, 87, and 112 teach the data portion to control the controlled devices such as a variable speed pump). 

Regarding new claim 75,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 74 which claim 75 depends.  Wacknov also teaches wherein the data cable is an RS-485 communication cable. (Par. 0041: “…the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals and optical signals in the visible or invisible light wavebands, and hybrid interconnections utilizing both hardwired and wireless interconnections. Examples of hardwired interconnections include RS485, RS232, Ethernet, USB, ModBus, CanBus, ProfiBus, Modem, Serial, and Parallel.” See also Intellitouch Guide Pages 56, 65, and 72. See also Easytouch Guide used in rejections for claims 61, 64, and 67 which also teaches this element on page 21: “The IntelliChlor (SCG) communicates from the EasyTouch and IntelliTouch circuit board to the IntelliChlor (SCG) circuit board via an RS-485 communications…”)

Regarding new claim 76,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 75 which claim 76 depends.  lntellitouch Guide also teaches comprising a third data connection of the wiring hub, the third data connection of the wiring hub transmitting control signals from the wiring hub to a first relay module, the first relay module controlling operation of a first controlled device.  (lntellitouch Guide teaches numerous relays and several data lines from the pump, relay and power center.) 

Regarding new claim 77,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 76 which claim 77 depends.  Wacknov also teaches that the first controlled device is one of a pump, a heater, a light, a sanitization device, or a cleaner.  (Par. 0042: “With continued reference to FIG. 2, first, second, and third lighting subsystems 104, 106, 108 include respective network power supplies 110, 112, 114 for supplying electric power to respective first, second, and third electrical load networks 116, 118, 120.” lntellitouch Guide also teaches a pump in numerous pages.)

Regarding new claim 78,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 77 which claim 78 depends.  lntellitouch Guide also teaches comprising a fourth data connection of the wiring hub, the fourth data connection of the wiring hub transmitting control signals from the wiring hub to a second relay module, the second relay module controlling operation of a second controlled device.  (lntellitouch Guide teaches numerous relays and several data lines from the pump, relay, power center, and the Salt Chlorine Generator.)  

Regarding new claim 79,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 78 which claim 79 depends.  Wacknov also teaches that the first controlled device is one of a pump, a heater, a light, a sanitization device, or a cleaner.  (Par. 0042: “With continued reference to FIG. 2, first, second, and third lighting subsystems 104, 106, 108 include respective network power supplies 110, 112, 114 for supplying electric power to respective first, second, and third electrical load networks 116, 118, 120.” lntellitouch Guide also teaches a pump in numerous pages.)

Regarding claim 80,
Wacknov, lntellitouch Guide, and Inyo Pools video teach the limitations of claim 29 which parallel those in claim 80 with the additional limitation of two data connections and a single speed pump.  lntellitouch Guide also teaches that the wiring hub having a first data connection with a control module and a second data connection with a single speed pump; (Page 31 (two-speed pump); Page V, 53, 99, 87, and 114 teach the data portion to control the controlled devices such as a two-speed pump.  Examiner’s Note – One having ordinary skill would acknowledge that a single speed pump and two-speed pump are very similar as opposed to a variable speed pump which the lntellitouch Guide also teaches.) 

Regarding new claim 81,
Wacknov, lntellitouch Guide, Inyo Pools video teach the limitations of claim 80 which claim 81 depends.  Wacknov also teaches wherein the data cable is an RS-485 communication cable. (Par. 0041: “…the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals and optical signals in the visible or invisible light wavebands, and hybrid interconnections utilizing both hardwired and wireless interconnections. Examples of hardwired interconnections include RS485, RS232, Ethernet, USB, ModBus, CanBus, ProfiBus, Modem, Serial, and Parallel.” See also Intellitouch Guide Pages 56, 65, and 72. See also Easytouch Guide used in rejections for claims 61, 64, and 67 which also teaches this element on page 21: “The IntelliChlor (SCG) communicates from the EasyTouch and IntelliTouch circuit board to the IntelliChlor (SCG) circuit board via an RS-485 communications…”)


Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Wacknov et al. in view of Inyo Pools video in further view of lntellitouch Guide in view of Pentair lntellichem Water Chemistry Controller Installation and User's Guide (Copyright date 9/2014), herein “lntellichem Guide.”

Regarding claim 57,
Wacknov, Inyo Pools video, and lntellitouch Guide teach the limitations of claim 29 which claim 57 depends.  They do not explicitly teach receiving data from the wireless pool or spa sensors which may be data is from a pool chemistry cloud data.  However, lntellichem Guide does teach that data received by the processor comprises data received from wireless pool or spa sensors. (lntellichem Guide teaches a system connected to the load center that reads information such as salt and chlorine amounts in the water.  Page 22: “Chlorinator: This screen displays the current IntelliChlor (SCG) status, salt (ppm) levels and error conditions. The hexadecimal status value is decoded and displayed in the brackets on the bottom line; multiple error conditions are shown by sequencing through the messages. This display can be used to determine if the SCG is connected and responding to the IntelliChem. If the IntelliChlor is connected, this display may show “Please wait 2-7 minutes for ppm”. This indicates the IntelliChlor is responding to initial contact but until water flow and sufficient salt level is reached, the IntelliChlor will not respond with further information like salt ppm and status.” Page 40: “When using IntelliChem as a stand-alone device (with a time clock) or with an IntelliChlor salt chlorine generator, IntelliChem MUST BE CONNECTED TO THE PUMP SIDE OF THE MAIN FILTER PUMP RELAY located in the load/power center (see page 40 for IntelliChem AC power wiring diagram).” See wiring diagram on pages 41 and 43.  See also Page 44.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pool controlled device that is controlled by a wiring hub which contains a controller that also has power conductors from the wiring hub to the pool lighting device as in Wacknov with a wiring hub (load center) that establishes communications with the controlled pool devices and teaches how to set up a control system to the wiring hub as in the lntellitouch Guide with reusing a power conductor for a new pool device such as a pump or wiring hub as long as the voltage and wire gauge is correct for the new pool pump or wiring hub as in Inyo Pools video with a system that sends pool data such as water chemical data to the load center (which Wacknov teaches contains a processor) as in the lntellichem Guide in order to automatically measure and control the water pH levels in the pool. (Page 1). 

Regarding claim 58,
Wacknov, Inyo Pools video, and lntellitouch Guide teach the limitations of claim 29 which claim 58 depends.   They do not explicitly teach receiving pool chemistry data. However, lntellichem Guide does teach data received by the processor comprises pool chemistry cloud data.  (See lntellichem Guide pages 25 - 27 which teaches measuring and displaying water chemistry data. See also rejection for claim 57 above.) 

Regarding new claim 59,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 59 depends.  Wacknov also teaches that the first controlled device is one of a pump, a heater, a light, a sanitization device, or a cleaner; (Par. 0042: “With continued reference to FIG. 2, first, second, and third lighting subsystems 104, 106, 108 include respective network power supplies 110, 112, 114 for supplying electric power to respective first, second, and third electrical load networks 116, 118, 120.”) 

Regarding new claim 60,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 1 which claim 59 depends.  Easytouch Guide also teaches a data cable connecting the wiring hub to the first controlled device. (Pages 18 and 23 teach data wires to the powered devices.) 

Regarding new claim 61,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 60 which claim 61 depends.  Wacknov also teaches wherein the data cable is an RS-485 communication cable. (Par. 0041: “…the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals and optical signals in the visible or invisible light wavebands, and hybrid interconnections utilizing both hardwired and wireless interconnections. Examples of hardwired interconnections include RS485, RS232, Ethernet, USB, ModBus, CanBus, ProfiBus, Modem, Serial, and Parallel.” Easytouch Guide also teaches this element on page 21: “The IntelliChlor (SCG) communicates from the EasyTouch and IntelliTouch circuit board to the IntelliChlor (SCG) circuit board via an RS-485 communications…”) 

Regarding new claim 62,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 8 which claim 62 depends.  Wacknov also teaches that the first controlled device is one of a pump, a heater, a light, a sanitization device, or a cleaner; (Par. 0042: “With continued reference to FIG. 2, first, second, and third lighting subsystems 104, 106, 108 include respective network power supplies 110, 112, 114 for supplying electric power to respective first, second, and third electrical load networks 116, 118, 120.”) 

Regarding new claim 63,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 8 which claim 63 depends.  Easytouch Guide also teaches a data cable connecting the wiring hub to the first controlled device. (Pages 18 and 23 teach data wires to the powered devices.) 

Regarding new claim 64,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 63 which claim 64 depends.  Wacknov also teaches wherein the data cable is an RS-485 communication cable. (Par. 0041: “…the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals and optical signals in the visible or invisible light wavebands, and hybrid interconnections utilizing both hardwired and wireless interconnections. Examples of hardwired interconnections include RS485, RS232, Ethernet, USB, ModBus, CanBus, ProfiBus, Modem, Serial, and Parallel.” Easytouch Guide also teaches this element on page 21: “The IntelliChlor (SCG) communicates from the EasyTouch and IntelliTouch circuit board to the IntelliChlor (SCG) circuit board via an RS-485 communications…”)

Regarding new claim 65,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 15 which claim 65 depends.  Wacknov also teaches that the first controlled device is one of a pump, a heater, a light, a sanitization device, or a cleaner; (Par. 0042: “With continued reference to FIG. 2, first, second, and third lighting subsystems 104, 106, 108 include respective network power supplies 110, 112, 114 for supplying electric power to respective first, second, and third electrical load networks 116, 118, 120.”) 

Regarding new claim 66,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 15 which claim 66 depends.  Easytouch Guide also teaches a data cable connecting the wiring hub to the first controlled device. (Pages 18 and 23 teach data wires to the powered devices.) 

Regarding new claim 67,
Wacknov, Easytouch Guide, and Inyo Pools video teach the limitations of claim 66 which claim 67 depends.  Wacknov also teaches wherein the data cable is an RS-485 communication cable. (Par. 0041: “…the controller includes multiple controllers or control elements. Communication methods among these controllers include hardwired interconnections, wireless interconnection methods including radio frequency signals and optical signals in the visible or invisible light wavebands, and hybrid interconnections utilizing both hardwired and wireless interconnections. Examples of hardwired interconnections include RS485, RS232, Ethernet, USB, ModBus, CanBus, ProfiBus, Modem, Serial, and Parallel.” Easytouch Guide also teaches this element on page 21: “The IntelliChlor (SCG) communicates from the EasyTouch and IntelliTouch circuit board to the IntelliChlor (SCG) circuit board via an RS-485 communications…”)



Appellant's Arguments:
Argument 1: As to page 15 at item I, appellant argues that Wacknov, Easytouch Guide, Inyo Pools Video and MPEP §2144.03 Reliance on Common Knowledge in the Art or “Well Known” Prior Art and Official Notice do not teach claims 1-13, 15-20, 22, 23, and 59-67. 

Response: Examiner respectfully disagrees. 
Appellant’s main argument is that the cited references do not teach “a first power connection of the wiring hub configured to receive a first end of a power conductor removed from the first controlled device . . . and a second power connection of the wiring hub configured to connect the wiring hub to the first controlled device, thereby providing power to the first controlled device…”
The concept of the limitations in this argument is shown below in a schematic created by examiner: 


    PNG
    media_image3.png
    977
    829
    media_image3.png
    Greyscale





Wacknov and Easytouch Guide teach first portion and last portion of the claims: a wiring hub configured to be mounted proximal to a pool or a spa equipment pad, the
wiring hub in communication with: (i) a control module, and (ii) a first controlled device for the pool or the spa; and wherein the control module is configured and adapted to send control signals to the wiring hub to control the first controlled device. Inyo Pools Video and MPEP §2144.03 Reliance on Common Knowledge in the Art or “Well Known” Prior Art and Official Notice teach the second portion of “a first power connection of the wiring hub configured to receive a first end of a power conductor removed from the first controlled device . . . and a second power connection of the wiring hub configured to connect the wiring hub to the first controlled device, thereby providing power to the first controlled device…”
Inyo Pools video teaches reusing a power conductor cable to a new pool pump and teaches that the power conductor needs to be a certain gauge of wire to properly source the new controlled device (pool pump) that may require a new level of power wattage.  Inyo Pools Video does not teach a wiring hub (or relay module) that is specifically configured to accept a power conductor that previously connected a pool or spa device to a power source; however, Wacknov does teach a power hub (control block 102) and The Easytouch Guide teaches the installation of a wiring hub (Load Center). It is common knowledge as taught in the art to reuse a conducting wire rather than expensive rewiring, rerouting, entering the service main circuit breaker panel, and/or major demolition to install a new wire where an old wire can be reused for the wiring hub, as long as the correct gauge of wire is proper for the new wiring hub. The Inyo Pools video teaches that the different wiring gauges and voltage requirements for a new pool device (pump) must meet certain voltage requirements given the electrical supply from the main circuit breaker panel. This same principle must be applied to the new wiring hub (taught by the Easytouch Guide).  Inyo Pools video does not teach wiring from the wiring hub or a new or second conductor to the controlled device; however, this portion is taught by the combination of Wacknov and Easytouch Guide which teaches an installation of a pool wiring hub where devices such as a pool pump or lighting are connected. 
In the Non-Final rejection dated 1/29/2021, Examiner has cited MPEP §2144.03 Reliance on Common Knowledge in the Art or “Well Known” Prior Art and Official Notice.  It would be common sense and knowledge to reuse, reallocate, or repurpose a power conductor for a wiring hub as claimed. The January 29, 2021 Response to Argument section pages 34 and 35 listed steps a) – g) that may be necessary to reinstall a new power conductor to a wiring hub for a pool device which will not be relisted here.  However, by not reusing the existing wire from the first controlled device, such as a pool pump, to the new power hub, would require time-consuming and costly steps that are inconsistent with basic logic and common sense. 
These complicated and costly steps could be replaced with a simple step of 1) testing the old power conductor for continuity and gauge and 2) install the old power conductor to the wiring hub. The Inyo Pools Video teaches the element of testing the old power conductor and Examiner cannot emphasis that reusing an old wire for a new purpose is obvious and not novel.  The MPEP §2144.03 clearly states that an examiner may take official notice “where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), the notice of facts beyond the record which may be taken by the examiner must be "capable of such instant and unquestionable demonstration as to defy dispute" (citing In re Knapp Monarch Co., 296 F.2d 230, 132 USPQ 6 (CCPA 1961)).”  The facts in this case are absolutely undisputed that an installer would reuse an existing power cable from an old pool pump (as long as the gauge of wire is able to handle the new load which the Inyo Pools Video teaches). 
Appellant admits on page 14 of Appellant’s argument dated 11/12/2020 that “a pool or spa installer or service professional could easily remove an existing power cable from a piece of existing pool or spa equipment (e.g., from an existing pool pump) and then reconnect the power cable to the wiring hub, thereby providing power to the wiring hub and any downstream devices.” Examiner agrees with this statement and must emphasis the word “easily” and takes official notice to the claim element.  MPEP §2144.03(B) also states that “the applicant should be presented with the explicit basis on which the examiner regards the matter as subject to official notice so as to adequately traverse the rejection in the next reply after the Office action in which the common knowledge statement was made.”  Given the complex and costly steps as stated in the 1/29/2021 non-final action as far as safety, time, cost, resources, energy, and potential damage to surrounding land and structures one having “common knowledge in the art are capable of instant and unquestionable demonstration as being well-known” (MPEP §2144.03(A))  to reuse an old power conductor rather than a replacement. In this case the old power conductor, as labelled and shown above as first power conductor would be used to provide power to the new wiring hub. The reused old power conductor must comply with certain standards of conductivity and gauge to handle the new load as taught in the Inyo Pools Video, cited in the previous office action. The second power connector is supplied to the pool pump as taught by Wacknov and Easytouch Guide. 
Examiner respectfully disagrees with Appellant’s argument on page 21 that Easytouch Guide on page 8 is contradictory of Inyo Pools Video and MPEP §2144.03 and Official Notice because Inyo Pools Video describes proper procedure for installing new power conductors not power conductors previously connected.  In fact this Easytouch guide page supports the Inyo Pools Video because the Easytough Guide specifically states on page 8, Par. 1: “Run properly rated conductors (L1,L2, N, and GROUND) from the primary house electrical panel to the main AC power connections on the Load Center circuit breaker base…”   Inyo Pools Video specifically states at 2:55 “Ensure that your wire size is adequate for the horse power rating and distance from the power source.”  And the Easy Touch Guide does not specifically state that the wires must be new. Thus the conductors must be properly rated for the number of pieces of equipment to be controlled through the new installed hub (Load Center). 

Appellant's Arguments:
Argument 2: As to page 22 item B, appellant argues that the Office Action has misinterpreted the claims by relying on the Inyo Pools Video and Official Notice as teaching the purported limitation of "reusing a power conductor.”  In support of this argument Appellant states that “that the claims do not recite "reusing a power conductor," as stated by the Office Action, but instead recite….”   However, Appellant interprets their own claims on page 16 to mean reusing:  “Independent Claims 1, 8, and 15 focus on a wiring hub ( or, relay module in the case of independent Claim 15) that is specifically configured to receive a first end of a power cable removed from a pool or spa device (e.g., without having to access a circuit breaker/electrical panel to remove the second end of the cable (or install an entirely new cable)). As such, a pool or spa installation professional can remove an existing power cable from a piece of existing equipment (e.g., an existing pool pump) and then connect the power cable to the wiring hub, thereby providing power to the wiring hub and downstream devices ( e.g., the existing pool pump) and control of such devices.”  [Emphasis added by Examiner].
The concept of “reusing” interpreted by Examiner is directly on point with Appellant’s own interpretation of removing an existing power cable and then connect that power cable to another device (such as a hub).
Examiner is not persuaded that Wacknov teaches away from element of reusing a power conduit as Appellant states on page 23 because: “the power source 126 is coupled to a power converter 124 (e.g., an AC/DC converter) in the control block 102 via a circuit 134 (e.g., a power conductor), and the power converter 124 is then coupled to lighting subsystems 104, 106, and 108.”  Wacknov discloses in paragraph 0048: “The lighting system 100 may utilize various configurations of interconnected power sources 126, power converters 124 and network power supplies 110, 112, 114 to supply power to the load networks 116, 118, 120. Particular configurations are referred to herein as power structures. In addition, each power structure may be implemented to include particular electrical realizations and/or components. FIGS. 5‐7 show three such power structures and related implementations of each. As a person of ordinary skill in the art will recognize, the power structures are themselves an assemblage of one or more electrical networks and other configurations and implementations may be utilized without departing from the scope of the invention disclosed herein.”  The meaning of other configurations does not limit the use to modify the power converter 124.  Also, Easy Touch Guide does teach the element of connecting AC power to the Load Center starting on page 7. 

	



For the above reasons, it is believed that the rejections should be sustained. 


Respectfully submitted, 


/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        



Conferees:


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner






Requirement to pay appeal forwarding fee:  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note - https://www.youtube.com/watch?v=sYybWYSSDRg can also found by searching youtube.com “inyo pools how to wire a pool pump.” 
        2 Wacknov Par. 0003: “…the present invention pertains to systems and methods for providing a low voltage lighting system.”  Par. 0076: “…control, system and method, of the lighting system 100, both start‐up and regulation modes of operation are implemented.” 
        3 Wacknov Par. 0003: “…the present invention pertains to systems and methods for providing a low voltage lighting system.”  Par. 0076: “…control, system and method, of the lighting system 100, both start‐up and regulation modes of operation are implemented.” 
        4 Wacknov Par. 0003: “…the present invention pertains to systems and methods for providing a low voltage lighting system.”  Par. 0076: “…control, system and method, of the lighting system 100, both start‐up and regulation modes of operation are implemented.” 
        5 Wacknov Par. 0003: “…the present invention pertains to systems and methods for providing a low voltage lighting system.”  Par. 0076: “…control, system and method, of the lighting system 100, both start‐up and regulation modes of operation are implemented.”